By the Court,
Boise, J.:
We think the complaint in this ease does not show that the plaintiff has or is likely to suffer any pecuniary injury from the employment of Chinamen by the defendant, and that the complaint does not therefore make a case which would authorize the court to interfere by injunction. It is true the compliant alleges “ that by reason of the premises (that is, the employment of Chinamen), the plaintiff and the citizens thereof have been and are greatly damaged, and that unless defendant is restrained, will suffer great and irreparable injury.” But the complaint fails to allege in what manner the city is injured, either by showing that the work is not well done, or making any allegation of any fact from which the court can conclude that any injury has or will result from such employment, and facts showing the injury must be alleged to warrant the court in restraining a defendant by injunction, which is the exercise by the court of an extraordinary and harsh power, which can not and ought not to be invoked or exercised except in cases where a plaintiff is in danger of suffering irreparable injury. In *366High on Injunction, sec. 35, the rule is stated to be that “ the mere allegation of irreparable injury will not suffice to warrant an injunction; but the facts must appear on which the allegation is predicated, in order that the court may be satisfied as to the nature of the injury.”
The contract in this casp, between the city and the defendant, was simply an undertaking on the part of the defendant to do the work on Tenth street for a nominal consideration, with the understanding that he should be paid for said work by the owners of the adjacent property, and that he should not employ Chinamen to do the work. The city had no pecuniary interest in the matter of who did the work, except to have the work well done. On this subject there is nothing alleged in the complaint, and we are not to presume, from the employment of Chinamen, that pecuniary injury would result.
If the act of the legislature referred to is in force, then the contracts which the defendant had, both with the city and with the adjacent owners, became void when he violated the law by employing Chinamen, for it provides that “ all contracts which any person or corporation may have for the improvement of any such street or part of street, or public works or improvements of any character, shall be null and void, from and after the date of any employment of any Chinese laborers thereon by the contractor.” When the fact of the employment became known, the contract was forfeited to the city, together with the work done by the Chinese. From the time of such violation, the contractor had no more right to work on the street than any other person, and the city being a municipal corporation, with full power to protect its streets, had no need of aid from a court of equity.
We think, therefore, that the plaintiffs have not shown in the complaint a sufficient case to warrant a court of equity in granting an injunction, for no injury is shown to have resulted or to be likely to result from the acts of the defendant. He has violated the law, his contract has become null and void, and the law executes that penalty by depriving the defendant of all benefits under the contract.
*367The view we take of this case renders it unnecessary to decide the question, whether or not this act of the legislature is in conflict with the treaty with China, and we do not express any opinion on that subject.
The decree of the circuit court will be reversed, and the plaintiff’s complaint dismissed with costs, but without prejudice to the rights of plaintiff to commence a new suit.